Exhibit 21 Subsidiaries of Cabot Corporation (as of September 30, 2016) Subsidiary State/Jurisdiction of Incorporation Cabot Argentina S.A.I.C. Argentina Cabot Australasia Pty. Ltd. Australia Cabot Australasia Investments Pty. Ltd. Australia Cabot Plastics Belgium S.A. Belgium Specialty Chemicals Coordination Center S.P.R.L. Belgium Cabot Performance Materials Belgium S.P.R.L. Belgium N.V. Norit Belgium Belgium Cabot (Bermuda) Ltd. Bermuda Cabot Brasil Industria e Comércio Ltda. Brazil Tantalum Mining Corporation of Canada Limited Manitoba, Canada Coltan Mines Limited Manitoba, Canada Cabot Finance N.B. LP New Brunswick, Canada Cabot Canada Ltd. Ontario, Canada Cabot Norit Canada Inc. New Brunswick, Canada Cabot Plastics Hong Kong Limited China Shanghai Cabot Chemical Company Ltd. China Cabot Trading (Shanghai) Company Ltd. China Cabot (China) Limited China Cabot Bluestar Chemical (Jiangxi) Co., Ltd. China Cabot Chemical (Tianjin) Co., Ltd. China Cabot Performance Products (Tianjin) Co., Ltd. China Cabot Risun Chemical (Xingtai) Co., Ltd. China Norit China Limited China Cabot Colombiana S.A. Colombia CS Cabot spol, s.r.o. Czech Republic Cabot Czech Holding Company s.r.o. Czech Republic Cabot France S.A.S. France Cabot Carbone S.A.S. France Cabot GmbH Germany Cabot Holdings I GmbH Germany Cabot Holdings II GmbH Germany Cabot Aerogel GmbH Germany Subsidiary State/Jurisdiction of Incorporation Cabot India Limited India P.T. Cabot Indonesia Indonesia Cabot Italiana S.p.A. Italy Cabot Performance Materials Italy S.r.l Italy Cabot Norit Italia S.p.A. Italy Aizu Holdings G.K. Japan Cabot Asia Kumiai Japan Cabot Japan K.K. Japan Cabot Supermetals K.K. Japan Cabot Norit Japan Co. Ltd. Japan Cabot Korea Y.H. Korea SIA Cabot Latvia Latvia Cabot Luxembourg Holdings S.a.r.l. Luxembourg Cabot Luxembourg Investments S.a.r.l. Luxembourg Cabot Luxembourg Finance S.a.r.l. Luxembourg Cabot Luxembourg TC S.a.r.l. Luxembourg Cabot NHUMO Holdings I S.a.r.l. Luxembourg Cabot NHUMO Holdings II S.a.r.l. Luxembourg Cabot Asia Sdn. Bhd. Malaysia Cabot Elastomer Composites Sdn Bhd. Malaysia Cabot Materials Research Sdn Bhd. Malaysia Cabot (Malaysia) Sdn. Bhd. Malaysia CMHC, Inc. Mauritius Cabot Specialty Fluids (Singapore) Pte. Ltd. Singapore Cabot Norit Singapore Pte. Ltd. Singapore Cabot Specialty Fluids Mexico S. de R. L. de C.V. Mexico Cabot NHUMO Holding S.A.P.I., de C.V. Mexico Cabot Specialty Chemicals Mexico S.A.P.I. de C.V. (formerly NHUMO, S.A.P.I. de C.V.) Mexico Altamira Carbon, S.A. de C.V. Mexico Mexico Reinforcement Materials, S.A.P.I. de C.V. Mexico Cabot S.A. Spain Cabot International GmbH Switzerland Cabot Switzerland GmbH Switzerland Cabot B.V. The Netherlands Cabot Finance B.V. The Netherlands Cabot Activated Carbon B.V. The Netherlands Cabot Performance Materials Netherlands B.V. The Netherlands Subsidiary State/Jurisdiction of Incorporation Norit Holding B.V. The Netherlands Norit International N.V. The Netherlands Norit Real Estate B.V. The Netherlands Norit EAPA Holding B.V. The Netherlands Cabot Norit Nederland B.V. The Netherlands Cabot Norit Technology Holdings B.V. The Netherlands Cabot Norit Technology B.V. The Netherlands Black Rose Investments Limited British Virgin Islands Dragón Verde Investments Limited British Virgin Islands AHB Investments Limited British Virgin Islands HDF Investments Limited British Virgin Islands Ramaai Holdings Limited British Virgin Islands Cabot Performance Products FZE Dubai, United Arab Emirates Botsel Limited United Kingdom (England) Cabot Carbon Limited United Kingdom (England) Cabot G.B. Limited United Kingdom (England) Cabot Plastics Limited United Kingdom (England) Cabot U.K. Limited United Kingdom (England) Cabot UK Holdings Limited United Kingdom (England) Cabot UK Holdings II Limited United Kingdom (England) Cabot UK Holdings III Limited United Kingdom (England) Cabot Performance Materials UK Limited United Kingdom (England) Cabot Specialty Fluids Limited United Kingdom (Scotland) Cabot Specialty Fluids North Sea Limited United Kingdom (Scotland) Norit (UK) Holding Limited United Kingdom (Scotland) Cabot Norit (UK) Limited United Kingdom (Scotland) Purton Carbons Limited United Kingdom (Scotland) Anglo Dutch Water Carbons Limited United Kingdom (England) Cabot Activated Carbon Holdings UK Limited United Kingdom (England) Cabot Activated Carbon UK Limited United Kingdom (England) BCB Company Delaware, United States Cabot Asia Investments Corporation Delaware, United States Cabot Ceramics, Inc. Delaware, United States Cabot Corporation Foundation, Inc. Massachusetts, United States Cabot CSC LLC Delaware, United States Cabot Europe Limited Delaware, United States Cabot Holdings LLC Delaware, United States Cabot Insurance Co. Ltd. (Vermont) Vermont, United States Subsidiary State/Jurisdiction of Incorporation Cabot International Limited Delaware, United States Cabot International Capital Corporation Delaware, United States Cabot International Services Corporation Massachusetts, United States Cabot Specialty Chemicals, Inc. Delaware, United States Cabot Specialty Fluids, Inc. Delaware, United States CDE Company Delaware, United States CDE II LLC Delaware, United States Energy Transport Limited Delaware, United States Cabot US Finance LLC Delaware, United States Cabot US Investments LLC Delaware, United States Kawecki Chemicals, Inc. Delaware, United States Norit Americas Holding Inc. Delaware, United States Cabot Norit Americas Inc. Georgia, United States Marshall Mine LLC Delaware, United States Cabot Activated Carbon LLC Delaware, United States Representaciones 1, 2 y 3 C.A. Venezuela Valores Ramaai C.A. Venezuela
